Case 1:18-cv-00284-KD-I\/|U Document129-1 Filed 10/09/18 Page 1 of 5

EXHIBIT 1

Case 1:18-cv-00284-KD-I\/|U Document129-1 Filed 10/09/18 Page 2 of 5
Case l:lS-cv-00284~KD-MU Document 59 Filed 07/13/18 Page l of 2

lN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
D’AMICO DRY d.a.c.,
f/l</a D’AMlCO DRY LIMITED,
Plaintiff,
v. : Case No. 1218-00284-KD-MU
NIKKA FINANCE, INC., as Owner of : lN ADMIRALTY

the l\/l/V SEAGLASS Il,

Defendant.

NOTICE OF SERVICE ()F DISCOVERY

Comes now d’Amico Dry d.a,c,, f/k/a d’Amico Dry Lirnited, Plaintiff herein, and gives
notice that it has on the 12th day of July, 2018 served all counsel of record With the following via
electronic mail:
Rule 26(a) lnitial Disclosures;
Request for Production to Nikka Finance, Inc.;
Notice of 3()(b)(6) Deposition of Nikka Finance, Inc.;
Notice of Deposition of Paul Coronis;

Notice of Deposition ofTherinos; and
Notice ofDeposition ofNicholas Coronis.

@wa~¢

/s/ Thomas L. Tisdale
Thomas L. Tisdale (Pro Hac Vice)
Attorney for Plaintiff, d/Amico Dry d.a.c.,
f/k/a d’Amico Dry Limited
60 Easr42misuee@ Sune 1638
New York, New York 10165
Telephone: (212) 354-0025
Facsimile: (212) 869-0067
E-mail:ttisdale tisdale-law.com

OF COUNSEL:
TISDALE LAW OFFICES, LLC

{04505687.1} 1

Case 1:18-cv-OO284-KD-I\/|U Document 129-1 Filed 10/09/18 Page 3 of 5

Case l:lS-cv-OOZBA-KD-MU Document 59 Filed 07/13/18 Page 2 of 2

OF COUNSEL:

MAYNARD, COOPER & GALE, P.C.

/s/ Thomas S. Rue
Thomas S. Rue (RUETH8241)
J. Ben Segarra (SEGAJ6478)
Attorneys for Plaintiff, d’Arnico Dry d.a.c.,
f/k/a d’Amico Dry Limited
ll North Water Street, Suite 24290
Mobile, Alabama 36602
(t): (251) 432-0001
(f): (251) 432-0007
(e): true@mavnardcooper.corn
bsegarra@mavnardcooper.corn

CERTIFICATE ()F SERVICE

l do hereby certify that l have on this 13th day of July, 2018, filed the foregoing pleading
with the Clerk of the Court via the CM/ECF Filing System which will automatically forward an
electronic copy of same to all counsel of record.

{04505687.1}

/S/Thomas J. Tl`sa'ale

Case 1:18-cv-OO284-KD-I\/|U Document 129-1 Filed 10/09/18 Page 4 of 5
Case 1118-cv-00284-KD-MU Document 106 Filed 09/07/18 Page l of 2

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA

SGUTHERN DIVISION
D’AMICO DRY d.a.c.,
f/l</a D’AMICO DRY LIMITED,
Plaintiff,
v. : Case No. 1118-00284-KD-MU
NIKKA FH\IANCE, INC., as Owner of : IN ADMIRALTY

the l\/l/V SEAGLASS ll,
Defendant.
NOTICE OF SERVICE OF DISCOVERY
Cornes now d’Arnico Dry d.a.c., f/k/a d’Arnico Dry Lirnited, Plaintiff herein, and gives
notice that it has on the 7th day of September, 2018 served all counsel of record with the
following via electronic mail:

Second Request for Production to Nikka Finance, lnc.

/s/ Thomas S. Rue
Thomas S. Rue (RUETH8241)
J. Ben Segarra (SEGAJ6478)
Attorneys for Plaintiff, d’Ainico Dry d.a.c.,
f/l</a d’Amico Dry Lirnited
l l North Water Street, Suite 24290
Mobile, Alabama 36602
(t): (251) 432-0001
(f): (251) 432-0007
(e): true@mavnardcooper.com
bsegarra@maynardcooner.com

OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.

{04574677.1} 1

Case 1:18-cv-OO284-KD-I\/|U Document129-1 Filed 10/09/18 Page 5 of 5
Case 1:18-cv-00284-KD-|\/IU Document 106 Filed 09/07/18 Page 2 of 2

/s/ Thomas L. Tisdale
Thomas L. Tisdale (Pro Hac Vice)
Attorney for Plaintiff, d/Amico Dry d.a.c.,
f/k/a d’Amico Dry Lirnited
60 Easi 42“d srreer, suite 1638
New York, New York 10165
Telephone: (212) 354-0025
Facsimile: (212) 869-0067

E-mail:ttisdale@tisdale-law.com

OF COUNSEL:
TISDALE LAW OFFICES, LLC

CERTIFICATE OF SERVICE

 

l do hereby certify that l have on this 7th day of September, 2018, filed the foregoing
pleading with the Clerk of the Court via the CM/ECF Filing System which will automatically
forward an electronic copy of same to all counsel of record.

/s/Thomas S. Rue

{04574677.1} 2

 

